Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 05/16/2022.
Claims 1-7,9-17 and 19-20 are pending and have been examined.
Claims 1-7,9-17 and 19-20 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/03/2022, 04/20/2022, 03/24/2022, 02/14/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 05/16/2022 have been fully considered but they are not persuasive. Applicant argues, per 101 rejection based on Alice, the additional elements of an interface layer and controller “constrain the claim to a particular application”. 
Examiner respectfully submits that the argument is insufficient to find practical application in terms of Alice analysis.
Applicant’s argument seems to be conclusory and without supporting rationale. Only argument that can be recognized might be that recitation of generic components are sufficient for finding practical application. This may be true in if there were supporting rationale explaining how the generic components integrate the abstract idea into practical application, for example improving the functioning of computers or to any other technologies or technical fields. (MPEP 2106.05(a)). Without such, Examiner sustains the 101 rejection based on Alice.
103 rejection Arguments are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are directed to non-statutory subject matter.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The bodies of the claims recite a system, however, they do not recite any computer hardware or processor associated with such network.  Further, paragraph [128] of the instant specification recites that the invention can be executed by software. And so, they lack the necessary physical articles or objects to constitute a machine or a manufacture within the meaning of 35 USC 101. As such, they fail to fall within a statutory category. They are, at best, functional descriptive material or program per se.

Claim Rejections - 35 USC § 101 based on Alice

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to the abstract idea of organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to practical application nor significantly more than the judicial exception.
Regarding:
Claim 1:
Claim 1 recites, in part, comprising: 
determine that a data logging trigger is satisfied by determining that a recently obtained point in the data differs from a corresponding predicted point predicted by extrapolation based on previously saved points included in one or more previously generated simplified sets of data by an amount of extrapolation error that is limited by an upper bound that is fixed as the data is collected over time, and when the data logging trigger is satisfied, perform a data simplification algorithm on the data to generate a simplified set of data; the simplified set of data; and receive the simplified set of data; and extrapolate a status of the vehicle based on the simplified set of data in response to a status request.
The above limitations illustrate an abstract idea of organizing human activity of analyzing data and simplifying data and comparing values of data to make a determination of asset status.
	Step 2A prong 2:
Additional elements: A system, an interface layer at an asset, a controller at the asset to, a communication interface at the asset to transmit, a server, at a vehicle to receive a set of data from a data source at the vehicle, wherein the data describes a property, state, or operating condition of the vehicle. The listed additional elements are recitation of a generic computer components at a high level description and does not integrate the above abstract idea into practical application.
Step 2B:
The additional elements listed above in combination of the abstract idea does not rise to the level of significantly more because it does not improve technology or functioning of a computer.
Claim 11 is similarly rejected. The steps recited in claim 11 are abstract as similar to above rejection for claim 1. However, there are no additional elements that differ from those already stated. Therefore, there are no elements that integrate the abstract idea into practical application nor rise to the level of significantly more.
Claims 2-10 all are similarly rejected as claim 1.
Claim 3: Additional element: end user device is another generic computer. See above for step 2A prong 2 and step 2B analysis.
Claim 8: additional element: the asset is a vehicle. Recitation of a vehicle is similar to a generic computer such the claim simply recites that the “asset is a vehicle”. Therefore, the additional element does not integrate the abstract idea into a practical application. Furthermore, the combination of the abstract idea and the additional element does not rise to the level of significantly more because they do not improve the functioning of a computer nor do they improve a technological field.
Claim 9: additional element: controlled area network (CAN hereinafter), electronic control unit (ECU hereinafter), and a sensor. Recitation of above additional elements is similar to a generic computer such the claim simply recites the components as being simply applied without any detail as to how it improves technology nor functioning of a computer. Therefore, the additional element does not integrate the abstract idea into a practical application. Furthermore, the combination of the abstract idea and the additional element does not rise to the level of significantly more because they do not improve the functioning of a computer nor do they improve a technological field.
Claim 10: additional element: tracking device, ECU, CAN, communication port, and sensor. Recitation of above additional elements is similar to a generic computer such the claim simply recites simple components of a computer or components stated as being simply applied without any detail as to how it improves technology nor functioning of a computer. Therefore, the additional element does not integrate the abstract idea into a practical application. Furthermore, the combination of the abstract idea and the additional element does not rise to the level of significantly more because they do not improve the functioning of a computer nor do they improve a technological field.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7, 9-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US 20180284736; “Cella” hereinafter) and further in view of Mikkel et al. (AAPA: “Energy-efficient Trajectory Tracking for Mobile Devices”; IDS Dated: 02/14/2022).
As per claim 1, Cella discloses A system comprising: an interface layer at a vehicle to receive a set of data from a data source at the vehicle wherein the data describes a property, state, or operating condition of a vehicle (Cella [527: “In embodiments, a system for data collection in an industrial environment may include a system for routing a trigger signal onto a data signal path in association with a gearbox of an industrial vehicle.”]), a controller at the vehicle, the controller configured to: (Cella [485: “In embodiments, a system for data collection in an industrial environment may include an analog crosspoint switch deployed in a factory comprising use of fans as industrial components.”]; [523: “In embodiments, a system for data collection in an industrial environment may include an analog switch that directs a first input to an output of the analog switch until such time as the output of the analog switch indicates that a second input should be directed to the output of the analog switch.”]); 
a controller at the asset to: determine that a data logging trigger (Cella [522: “A trigger input may be monitored by a portion of the analog switch to detect a change in the signal, such as from a lower voltage to a higher voltage relative to a reference or trigger threshold voltage.” Use of a trigger.]) is satisfied by determining that a recently obtained point in the data differs from a corresponding predicted point (Cella [412: “The streaming data collector 102, 4510, 4610, 4710 for a bearings system used in the industrial gas industry may support predictive analysis on the motors, such as that performed by model-based expert systems—for example, using voltage, current, and vibration as analysis metrics.”]) predicted by extrapolation based on previously saved points included in one or more previously generated simplified sets of data (Cella [232: “In embodiments, smart band analysis is a way to break data down into easily analyzed parts that can be combined with other smart bands to make new more simplified yet sophisticated analytics.” Explaining the data collected is simplified.]) [by an amount of extrapolation error] that is limited by an upper bound that is fixed as the data is collected over time (Cella [1128: “Pattern recognition operations include determining that operations compatible with a previously known pattern, operations similar to a previously known pattern and/or extrapolated from previously known pattern information (e.g., a previously known pattern includes a temperature response for a first component, and a known or estimated relationship between components allows for a determination that a temperature for a second component will exceed a threshold based upon the pattern recognition for the first component combined with the known or estimated relationship).”]), 
and when the data logging trigger is satisfied, perform a data simplification algorithm on the data to generate a simplified set of data (Cella [247: “One critical part of predictive maintenance is the ability to learn from known information during repairs or inspections. In embodiments, graphical approaches for back calculations may improve the smart bands and correlations based on a known fault or problem.” Where repairs, fault, or problem triggers analysis for smart bands providing simplified data.]; [261: “Smart bands refer to any processed signal characteristics derived from any dynamic input or group of inputs for the purposes of analyzing the data and achieving the correct diagnoses.” Where simplified set of data is equivalent to data prepared to be analyzed.]); 
a communication interface at the vehicle to transmit the simplified set of data;  and a server configured to: receive the simplified set of data (Cella [1128: “Pattern recognition operations include determining that operations compatible with a previously known pattern, operations similar to a previously known pattern and/or extrapolated from previously known pattern information (e.g., a previously known pattern includes a temperature response for a first component, and a known or estimated relationship between components allows for a determination that a temperature for a second component will exceed a threshold based upon the pattern recognition for the first component combined with the known or estimated relationship).”]; [1126-1127: “In certain embodiments, the sensed parameter group 11026 includes a set of sensors that encompass detection of operating conditions of the system that predicted outcomes, off-nominal operations, maintenance intervals, maintenance health states, and/or future state values for any of these, for a process, a component, a sensor, and/or any aspect of interest for the system 11000.” Collection of raw data and generation of simplified data, e.g. relevant data.]); 
and extrapolate a status of the vehicle based on the simplified set of data in response to a status request (Cella [0453: “The various reports from the reports module 5768 include trend plots of various smart bands, overalls along with statistical patterns, and the like. In embodiments, the reports module 5768 may also be configured to compare incoming data to historical data. By way of these examples, the reports module 5768 may search for and analyze adverse trends, sudden changes, machinery defect patterns, and the like.”]).
Even though Cella does not explicitly teach extrapolation error, Mikkel in an analogous art teaches extrapolation error (Mikkel [p.311 section 2.2 “In the line simplification task, the goal is to select a subset of the points of the original polyline, so that the resulting simplified polyline does not deviate more from the original one than prescribed by a numeric error threshold. This threshold, termed trajectory error threshold in the context of this paper, is defined with regards to a chosen error metric, which we in this section fix to be the time uniform distance Eu.”.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of extrapolation error in Mikkel into the algorithm taught in Cella. The modification would be obvious because one of ordinary skill in the art would be motivated to use most relevant and well documented method of using conditions.

As per claim 2, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the server is configured to indicate the upper bound on extrapolation error (Cella [1128: “Pattern recognition operations include determining that operations compatible with a previously known pattern, operations similar to a previously known pattern and/or extrapolated from previously known pattern information (e.g., a previously known pattern includes a temperature response for a first component, and a known or estimated relationship between components allows for a determination that a temperature for a second component will exceed a threshold based upon the pattern recognition for the first component combined with the known or estimated relationship).”]).

As per claim 3, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the server is to provide an indication of the extrapolated status of the vehicle and an indication of the upper bound on extrapolation error to an end user device (Cella [473: “In embodiments, the SCI 7010 may be configured as a LabVIEW™ application that may provide remote control and status alerts that may be provided to any remote device that may connect to one or more of the cloud network facilities 5870.”]).

As per claim 4, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the data includes a target set of data that is recorded over time (Cella [1131: “For example, a first prediction value may indicate a time or process stage for a maximum flow rate through the system, and a second prediction value may determine the predicted state of one or more components of the system that is present at that particular time or process stage.”]), and determining that the data logging trigger is satisfied involves determining that a recently obtained point in the target set of data is distant, along a data dimension of the target set of data, from a trend line running through the target set of data, in excess of a threshold trigger value (Cella [1129: “An example system characterization value 11030 includes a predicted exceedance value for one of the number of components, where the exceedance value includes exceedance of a design specification, and/or exceedance of a selected threshold.”]).

As per claim 5, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the data includes a target set of data that is recorded over time, and determining whether the data logging trigger is satisfied involves:
(i) defining a trend line through one or more previously obtained points in the target set of data (Cella [0453: “The various reports from the reports module 5768 include trend plots of various smart bands, overalls along with statistical patterns, and the like. In embodiments, the reports module 5768 may also be configured to compare incoming data to historical data. By way of these examples, the reports module 5768 may search for and analyze adverse trends, sudden changes, machinery defect patterns, and the like.”]);
(ii) determining whether the recently obtained point is distant, along a data dimension of the target set of data, from the trend line, in excess of a threshold trigger value; and (ili) if the recently obtained point is distant, along the data dimension, from the trend line, in excess of the threshold trigger value, determining that the data logging trigger is satisfied (Cella [1129: “An example system characterization value 11030 includes a predicted exceedance value for one of the number of components, where the exceedance value includes exceedance of a design specification, and/or exceedance of a selected threshold.”]).

As per claim 6, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein:
the data includes a target set of data that includes a plurality of data streams recorded over time (Cella [453: “The various reports from the reports module 5768 include trend plots of various smart bands, overalls along with statistical patterns, and the like.”]); and
determining that the data logging trigger is satisfied involves determining that a recently obtained point is distant, along at least one data dimension of the target set of data, from a trend line running through the target set of data, in excess of a threshold trigger value that corresponds to that data dimension (Cella [1129: “An example system characterization value 11030 includes a predicted exceedance value for one of the number of components, where the exceedance value includes exceedance of a design specification, and/or exceedance of a selected threshold.”]).

As per claim 7, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the simplified set of data is generated so that interpolation error within the simplified set of data is limited by an upper bound that is fixed across the simplified set of data (Cella [0265: “In embodiments, the tools bin includes logical operations such as AND, OR, XOR, etc. or other ways of combining the various parts listed above such as Find Max, Find Min, Interpolate, Average, other Statistical Operations, etc.”]; [281-282: Explains an example of simplified data using sampling rates derived based on interpolation. Use of bounds and thresholds are amply described above in claim 1 rejection.]). 

As per claim 9, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the data is obtained by a controller onboard the vehicle, and the data source comprises one or more of:
an electronic control unit (ECU) of the vehicle from which the controller is configured to obtain the data through an interface layer directly or via a controlled area network (CAN) (Cella [471]); and a sensor onboard the vehicle (Cella [1092: Sensor]).

As per claim 10, rejection for claim 1 is incorporated and further Cella discloses The system of claim 1, wherein the data is obtained by a controller of an vehicle tracking device coupled to the vehicle, and the data source comprises one or more of:
a communication port of the vehicle through which the vehicle tracking device is configured to receive the data from one or more electronic control units (ECUs) of the vehicle via a controlled area network (CAN) (Cella [471]); and a sensor of the vehicle tracking device (Cella [1092: Sensor]).

As per claim 11, Cella discloses A method comprising:
receiving a simplified set of data at a server (Cella [1128: “Pattern recognition operations include determining that operations compatible with a previously known pattern, operations similar to a previously known pattern and/or extrapolated from previously known pattern information (e.g., a previously known pattern includes a temperature response for a first component, and a known or estimated relationship between components allows for a determination that a temperature for a second component will exceed a threshold based upon the pattern recognition for the first component combined with the known or estimated relationship).”]; [1126-1127: “In certain embodiments, the sensed parameter group 11026 includes a set of sensors that encompass detection of operating conditions of the system that predict outcomes, off-nominal operations, maintenance intervals, maintenance health states, and/or future state values for any of these, for a process, a component, a sensor, and/or any aspect of interest for the system 11000.” Collection of raw data and generation of simplified data, e.g. relevant data.]), the simplified set of data generated by application of a dataset simplification algorithm on data obtained from a data source at a vehicle upon satisfaction of a data logging trigger (Cella [522: “A trigger input may be monitored by a portion of the analog switch to detect a change in the signal, such as from a lower voltage to a higher voltage relative to a reference or trigger threshold voltage.” Use of a trigger.]), wherein the data describes a property, state, or operating condition of the vehicle (Cella [527: “In embodiments, a system for data collection in an industrial environment may include a system for routing a trigger signal onto a data signal path in association with a gearbox of an industrial vehicle.”]) and wherein the data logging trigger was satisfied by a determination that a recently obtained point in the data differed from a corresponding predicted point (Cella [412: “The streaming data collector 102, 4510, 4610, 4710 for a bearings system used in the industrial gas industry may support predictive analysis on the motors, such as that performed by model-based expert systems—for example, using voltage, current, and vibration as analysis metrics.”]) predicted by extrapolation based on previously saved points included in one or more previously generated simplified sets (Cella [232: “In embodiments, smart band analysis is a way to break data down into easily analyzed parts that can be combined with other smart bands to make new more simplified yet sophisticated analytics.” Explaining the data collected is simplified.]) of data [by an amount of extrapolation error] that is limited by an upper bound that is fixed as the data is collected over time (Cella [1128: “Pattern recognition operations include determining that operations compatible with a previously known pattern, operations similar to a previously known pattern and/or extrapolated from previously known pattern information (e.g., a previously known pattern includes a temperature response for a first component, and a known or estimated relationship between components allows for a determination that a temperature for a second component will exceed a threshold based upon the pattern recognition for the first component combined with the known or estimated relationship).”]);
receiving a request for a status of the vehicle (Cella [1128: “Pattern recognition operations include determining that operations compatible with a previously known pattern, operations similar to a previously known pattern and/or extrapolated from previously known pattern information (e.g., a previously known pattern includes a temperature response for a first component, and a known or estimated relationship between components allows for a determination that a temperature for a second component will exceed a threshold based upon the pattern recognition for the first component combined with the known or estimated relationship).”]; [1126-1127: “In certain embodiments, the sensed parameter group 11026 includes a set of sensors that encompass detection of operating conditions of the system that predict outcomes, off-nominal operations, maintenance intervals, maintenance health states, and/or future state values for any of these, for a process, a component, a sensor, and/or any aspect of interest for the system 11000.” Collection of raw data and generation of simplified data, e.g. relevant data.]); and
extrapolating a status of the vehicle based on the simplified set of data in response to the request (Cella [0453: “The various reports from the reports module 5768 include trend plots of various smart bands, overalls along with statistical patterns, and the like. In embodiments, the reports module 5768 may also be configured to compare incoming data to historical data. By way of these examples, the reports module 5768 may search for and analyze adverse trends, sudden changes, machinery defect patterns, and the like.”]).
Even though Cella does not explicitly teach extrapolation error, Mikkel in an analogous art teaches extrapolation error (Mikkel [p.311 section 2.2 “In the line simplification task, the goal is to select a subset of the points of the original polyline, so that the resulting simplified polyline does not deviate more from the original one than prescribed by a numeric error threshold. This threshold, termed trajectory error threshold in the context of this paper, is defined with regards to a chosen error metric, which we in this section fix to be the time uniform distance Eu.”.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of extrapolation error in Mikkel into the algorithm taught in Cella. The modification would be obvious because one of ordinary skill in the art would be motivated to use most relevant and well documented method of using conditions.

Claims 12-20 are the method claims corresponding to system claims 2-10, respectively.  Cella discloses a method (¶ [0017]) for executing the system claims 2-10.  Thus, claims 12-20 are rejected under the same rationale set forth in connection the rejections of claims 2-10, respectively.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pacione et al. (US 20130158368) – This reference teaches activity management with various tracking data points to predict and estimate future status.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 02/14/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 06/07/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156